DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/9/20 was/were considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 and 11, as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 11 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to providing interactive questionnaires.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: providing a plurality of prompts for the user's personal information, where the plurality of prompts have a sequence including a last prompt;
accepting a response from the user for each prompt of the plurality of prompts;
determining one or more items of compelling information from one or more accepted responses; and
providing the one or more items of determined compelling information to the user, where at least one of the one or more items of determined compelling information is provided to the user before the step of accepting the response to the last prompt,
such that the user is presented with compelling information while responding to the on-line questionnaire.
Claim 11: the same analysis as claim(s) 1.
Claim(s) 2-10 and 12-20 further define the abstract idea of claim(s) 1 and 11 with additional steps to a) rank prompts and provide prompts based on ranking, provide an image or video to provide compelling information and/or b) further define prompts, compelling information, determining compelling information, online questionnaire.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) which is at least advertising, marketing or sales activities or behaviors as the questionnaire provides recommendations to users based on their personal data.  The dependent claims 2-10 and 12-20 further define the advertising, marketing or sales activities or behaviors of providing interactive questionnaires with additional steps to further define the questions, recommendation, rank and order of questions, and method of presenting recommendations.
The additional elements unencompassed by the abstract idea include a server (claim(s) 11-15, 20) and database (claim(s) 5, 8, 15, 18).

The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the aforementioned additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements are at least one of
(As additionally noted by instant specification [0030-0032]) merely serve as the computer on which the abstract idea is implemented or essentially make up the computer on which the abstract idea is implemented or “apply it”. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-5, 7-9, 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2014/0330618 A1) in view of Bartsch published November 20, 2018 (reference U on the Notice of References Cited).

Regarding claim 1 and 11, Wong teaches a method of providing an on-line questionnaire for gathering personal information from a user, said method comprising:
providing a plurality of prompts for the user's personal information, where the plurality of prompts have a sequence including a last prompt;
accepting a response from the user for each prompt of the plurality of prompts [for the limitations above see at least Figs. 5-6 and [0032, 0059-0061] a server that includes with an interactive survey, the survey provides a finite number of ordered questions for users and receive answers to the questions; [0004] survey for field is not specifically defined and data gathered can be for a medical survey involving personal information such as “age, sex, and previous medical conditions”];
determining one or more items of compelling information from one or more accepted responses [see at least [0003] “information gathered [from survey] thereby can be processed in order to make a recommendation,”].

Wong teaches an interactive survey for undefined industries that are used to provide recommendations but doesn’t/don’t explicitly teach however Bartsch discloses
providing the one or more items of determined compelling information to the user, where at least one of the one or more items of determined compelling information is provided to the user before the step of accepting the response to the last prompt,
such that the user is presented with compelling information while responding to the on-line questionnaire [for the limitations above, see at least Fig. Source: (Zillow) and [pg. 4] compelling information of 64K and yellow dots determined based on user selection of Recently Solds before showing only the recommendation “Filter for “Recently Solds” so you’re only seeing the yellow dots.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong with Bartsch to include the limitation(s) above as disclosed by Bartsch.  Doing so would help provide a clear indication of Wong’s recommendation based on the interactive survey such as providing both a number of recommendations and icons (yellow dots) for the recommendations [see at least Bartsch [pg. 4] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Wong and b) Bartsch and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2 and 12, modified Wong teaches the method of claim 1,
and Wong teaches where the providing of the plurality of prompts includes providing one or more webpages each including:
one or more prompts of the plurality of prompts; and a region for accepting responses to the prompts on the webpage [for the limitations above, see at least Figs. 7-8 and [0032, 0062, 0065] web page with survey questions and answer selection area].

Regarding claim 3 and 13, modified Wong teaches the method of claim 2, .

Modified Wong doesn’t/don’t explicitly teach however Bartsch discloses
where the provided determined compelling information provides the compelling information on a webpage [see at least Fig. Source: (Zillow) and [pg. 4] compelling information of 64K and yellow dots determined based on user selection of Recently Solds before showing only the recommendation “Filter for “Recently Solds” so you’re only seeing the yellow dots.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wong with Bartsch to include the limitation(s) above as disclosed by Bartsch.  Doing so would help provide a clear indication of modified Wong’s (Wong) recommendation based on the interactive survey such as providing both a number of recommendations and icons (yellow dots) for the recommendations [see at least Bartsch [pg. 4] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Wong and b) Bartsch and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4 and 14, modified Wong teaches the method of claim 1,
and Wong teaches further comprising:
ranking at least two prompts of the plurality of prompts according to the sensitivity to the user of the information prompted, where the ranking ranges from least sensitive to most sensitive; and
sequentially providing the plurality of prompts according to the ranking of the prompts, where the most sensitive prompts are presented last [the limitations are interpreted based on broadest reasonable interpretation of instant specification [0028-0029], where questions are ordered with sensitive information (such as financial) being the last item,
then see at least Figs. 5-6 and [0032, 0059-0061] a server that includes with an interactive survey, the survey provides questions ordered with sensitive information (such as financial) being the last item as noted by Fig. 5 Q1901 being last].

Regarding claim 5 and 15, modified Wong teaches the method of claim 1, .

Modified Wong doesn’t/don’t explicitly teach however Bartsch discloses
where the determining compelling information includes determining compelling information from a database lookup from the one or more accepted responses [see at least [pg. 3] “Back in the day, you needed a secure login to access property data from the MLS. … These sites pull non-proprietary information from the MLS into searchable databases that let you filter listings by specifics that match your own home.”; Fig. Source: (Zillow) and [pg. 4] compelling information of 64K and yellow dots determined based on user selection of Recently Solds before showing only the recommendation “Filter for “Recently Solds” so you’re only seeing the yellow dots.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wong with Bartsch to include the limitation(s) above as disclosed by Bartsch.  Doing so would help provide a clear indication of modified Wong’s (Wong) recommendation based on the interactive survey such as providing both a number of recommendations and icons (yellow dots) for the recommendations [see at least Bartsch [pg. 4] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Wong and b) Bartsch and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 7 and 17, modified Wong teaches the method of claim 1, .

Modified Wong doesn’t/don’t explicitly teach however Bartsch discloses
where the on-line questionnaire is related to selling the user's real estate, where the plurality of prompts includes prompts for information related to the user's real estate, and where the compelling information includes real estate sales information [see at least  Fig. Source: (Zillow) and [pg. 4] a webpage with questions (filters) related to selling a user’s house including Recently Sold, Any Price, Beds, Home Type, and More (etc) “Start your search for comps on Zillow by … Filter for “Recently Solds” so you’re only seeing the yellow dots. Zoom in on your area, then your neighborhood, and finally your house to use as a reference point. Assemble comps in closest proximity to your own location that match your home’s characteristics.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wong with Bartsch to include the limitation(s) above as disclosed by Bartsch.  Doing so would help provide a clear indication of modified Wong’s (Wong) recommendation based on the interactive survey such as providing both a number of recommendations and icons (yellow dots) for the recommendations [see at least Bartsch [pg. 4] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Wong and b) Bartsch and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8 and 18, modified Wong teaches the method of claim 7, .

Modified Wong doesn’t/don’t explicitly teach however Bartsch discloses
where the compelling information is obtained from a database of real estate sales data [see at least [pg. 3] “Back in the day, you needed a secure login to access property data from the MLS. … These sites pull non-proprietary information from the MLS into searchable databases that let you filter listings by specifics that match your own home.”; Fig. Source: (Zillow) and [pg. 4] compelling information of 64K and yellow dots determined based on user selection of Recently Solds before showing only the recommendation “Filter for “Recently Solds” so you’re only seeing the yellow dots.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wong with Bartsch to include the limitation(s) above as disclosed by Bartsch.  Doing so would help provide a clear indication of modified Wong’s (Wong) recommendation based on the interactive survey such as providing both a number of recommendations and icons (yellow dots) for the recommendations [see at least Bartsch [pg. 4] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Wong and b) Bartsch and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9 and 19, modified Wong teaches the method of claim 1,
and Wong teaches where the on-line questionnaire is related to diagnosing a medical condition, making travel arrangements, selling merchandise, or arranging for the providing of services,
where the plurality of prompts includes prompts for information for diagnosing a medical condition [see at least [0004] information that can be used to diagnose a medical condition such as “questions regarding age, sex, and previous medical conditions”].

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Bartsch as applied to claim(s) 1 and 11 above and further in view of Goldman (US 2004/0024639 A1).

Regarding claim 6 and 16, modified Wong teaches the method of claim 1,
and Wong teaches where one prompt of the plurality of prompts requests if data, and where, if the user responds in the affirmative, the website's operator will not provide the data [see at least Figs. 5-6 and [0032, 0059-0061] a server that includes with an interactive survey, where if a user does not have interest in a topic the system will not ask the user about the question].

Modified Wong doesn’t/don’t explicitly teach however Goldman discloses where one prompt of the plurality of prompts requests if the user wishes to opt-out of marketing or sales communications, and where, if the user responds in the affirmative, the website's operator will not provide marketing or sales communications to the user [see at least Fig. 8 and [0064] user can opt-out of receiving data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wong with Goldman to include the limitation(s) above as disclosed by Goldman.  Doing so would help improve modified Wong’s (Wong) survey by gathering more useful information and thus providing more useful recommendation including changing an answer at a later time [see at least Goldman [0064] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Wong and b) Goldman and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Bartsch as applied to claim(s) 1 and 11 above and further in view of Ujjin et al. published August 27, 2001 (reference V on the Notice of References Cited).

Regarding claim 10 and 20, modified Wong teaches the method of claim 1,
 further comprising, for one or more of the one or more items of determined compelling information, providing an image or video representing a person providing the compelling information.

Modified Wong doesn’t/don’t explicitly teach however Bartsch discloses
further comprising, for one or more of the one or more items of determined compelling information, providing an image or video representing providing the compelling information [see at least Fig. Source: (Zillow) and [pg. 4] compelling information of 64K and yellow dots determined based on user selection of Recently Solds before showing only the recommendation “Filter for “Recently Solds” so you’re only seeing the yellow dots.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wong with Bartsch to include the limitation(s) above as disclosed by Bartsch.  Doing so would help provide a clear indication of modified Wong’s (Wong) recommendation based on the interactive survey such as providing both a number of recommendations and icons (yellow dots) for the recommendations [see at least Bartsch [pg. 4] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Wong and b) Bartsch and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Wong doesn’t/don’t explicitly teach however Ujjin discloses providing an image or video representing a person providing the compelling information [see at least [pg 1 section INTRODUCTION] define compelling information system “we adopt the latter definition … ”; [pg 1-2 section CURRENT RECOMMENDER SYSTEMS; Fig. 2 & pg 3-4 section 2. Consumer Interaction] a compelling information system with an avatar of the compelling information system].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Wong with Ujjin to include the limitation(s) above as disclosed by Ujjin.  Doing so would help improve modified Wong’s (Wong) survey by gathering more useful information and thus providing more useful recommendation “The rationale behind this is that a user would find it easier to relate to another person or character than a standard web interface. There is then the possibility of a relationship being established between user and avatar. From the point of view of the website owner, such a relationship would encourage increased use of the website and allow more preference data to be captured which would consequently lead to more accurate recommendations” [see at least Ujjin [pg. 3 section 2. Consumer Interaction] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Wong and b) Ujjin and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong – CA 2845174 A1 (relevant because it teaches 
a method of providing an on-line questionnaire for gathering personal information from a user, said method comprising:
providing a plurality of prompts for the user's personal information, where the plurality of prompts have a sequence including a last prompt;
accepting a response from the user for each prompt of the plurality of prompts;
determining one or more items of compelling information from one or more accepted responses)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624